Title: To Thomas Jefferson from Albert Gallatin, 5 May 1808
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     Dear Sir
                     
                     May 5 1808.
                  
                  I do not perceive any alteration necessary in the letter, except that the Governors do not generally know who are the importers of flour, shipments of that article, particularly to the Southward, being commonly made by merchants residing in the northern ports. Perhaps it would be better that the Governors should merely state from time to time the quantity of flour which may be wanted, directing such certificate to the Treasury & not to the Collector, but adding if they close the port whence to be shipped & the names of shippers. The great objection is that whether left to the Governors or to the Collectors, it is giving them a power of creating a monopoly in favor of certain individuals. How to remedy that I do not know.
                  The letter if written should be extended to the Governors of Georgia & New Hampshire. Indeed Rhode Island & Connecticut do not raise the wheat necessary for their consumption. It would operate more powerfully as a check on the collectors if I was permitted to communicate to them the letter or its substance. Will you have the goodness to let me know which, & in what shape.
                  I enclose three applications for New Orleans. As I have not yet received the statements from the Collectors in relation to them, it would be premature to decide. But I wish to have your general ideas on them, principally as to the article of ship chandlery which as well as soap, tallow, butter, cheese & lard is generally imported from the Atlantic ports.
                  Respectfully Your obedt. Servt.
                  
                     Albert Gallatin
                     
                  
                  
                     Other articles besides flour may be detained, which the States written to would want.
                     What shall I do with E. Livingston whose arrival here may be daily expected as you will see by the enclosed letter from Dallas?
                     
                  
                  
                  
               